Citation Nr: 0400570	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  02-13 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to compensation under 
38 U.S.C.A. § 1151 (West 2002) for colon cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran (appellant, claimant) served on active duty from 
June 1975 to June 1978.  This appeal comes before the Board 
of Veterans' Appeals (Board) from a May 2002 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina.  

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  Consistent with the instructions below, VA will notify 
you of the further action required on your part.


REMAND

Under the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), VA must ensure that there is 
compliance with all notice provisions codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A (West 2002).  In particular, VA 
must ensure that the veteran is notified what evidence is 
necessary to substantiate the claim, what specific portion of 
that evidence he must personally secure, and what specific 
portion VA will secure on his behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Alas, in an October 2001 
letter, while advising the veteran that he needed to submit 
new and material evidence to reopen his claim, VA also 
advised him, incorrectly, that he should submit evidence 
which shows that his disability became worse while on active 
duty.  Of course, this case does not involve a service 
connection claim.  Thus, further development must be 
accomplished to correct this error, and inform the appellant 
what evidence is needed to substantiate a claim for 
compensation under 38 U.S.C.A. §1151.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duty to notify and assist the appellant 
is accomplished.  This includes 
notification of the law, to include the 
provisions of 38 U.S.C.A. § 1151, as well 
as compliance with the notice 
requirements as to what specific evidence 
VA will secure and what specific evidence 
the claimant must personally submit in 
order to establish entitlement to 
compensation under 38 U.S.C.A. § 1151.  
Quartuccio.  If further development, to 
include VA examination, is necessary to 
comply with the applicable law and 
regulations, all such development must be 
accomplished.  The RO must provide 
adequate reasons and bases for its 
determination.  

2.  The RO must send the appellant a 
letter notifying him that he has one year 
to submit pertinent evidence needed to 
substantiate his claim.  The date of 
mailing the letter to the claimant begins 
the one-year period.  

2.  Thereafter, the RO is to readjudicate 
the issue on appeal.  If the benefit 
sought on appeal is not granted, the 
veteran and his representative must be 
provided a supplemental statement of the 
case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




